         Case 4:19-cv-07562-PJH Document 110-2 Filed 06/17/20 Page 1 of 2



 1   John M. Desmarais (SBN 320875)
     jdesmarais@desmaraisllp.com
 2   DESMARAIS LLP
     101 California Street
 3   San Francisco, CA 94111
     (415) 573-1900
 4
     Justin P.D. Wilcox (admitted pro hac vice)
 5   jwilcox@desmaraisllp.com
     Tamir Packin (SBN 317249)
 6   tpackin@desmaraisllp.com
     Steven M. Balcof (admitted pro hac vice)
 7   sbalcof@desmaraisllp.com
     Carson Olsheski (admitted pro hac vice)
 8   colsheski@desmaraisllp.com
     David A. Frey (admitted pro hac vice)
 9   dfrey@desmaraisllp.com
     DESMARAIS LLP
10   230 Park Avenue
     New York, NY 10169
11   (212) 351-3400

12   Attorneys for Plaintiffs

13

14
                                     UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                              OAKLAND
17

18   CISCO SYSTEMS, INC., a California              Case No. 4:19-cv-07562-PJH
     Corporation, CISCO TECHNOLOGY, INC.,
19   a California Corporation                       [PROPOSED] ORDER RE:
                                                    PLAINTIFFS’ L.R. 7-11
20                              Plaintiffs,         ADMINISTRATIVE MOTION FOR
                                                    LEAVE TO FILE SUPPLEMENTAL
21                   v.                             BRIEF IN FURTHER OPPOSITION
                                                    TO DEFENDANTS’ MOTIONS TO
22   WILSON CHUNG, JAMES HE, JEDD                   STAY DISCOVERY AND FOR A
     WILLIAMS, and THOMAS PUORRO,                   PROTECTIVE ORDER
23   individuals, and PLANTRONICS, INC. dba
     POLY, a Delaware Corporation                   Date:    N/A
24                                                  Time:    N/A
                                Defendants.         Judge:   Hon. Phyllis J. Hamilton
25

26

27

28

     [PROPOSED] ORDER                                                   Case No.: 4:19-CV-07562-PJH
         Case 4:19-cv-07562-PJH Document 110-2 Filed 06/17/20 Page 2 of 2



 1           Upon consideration of all the papers filed in connection Plaintiffs Cisco Systems, Inc. and
 2   Cisco Technologies, Inc.’s (collectively, “Cisco”) Administrative Motion for Leave to File
 3   Supplemental Brief in Further Opposition to Defendants’ Motions to Stay Discovery and for a
 4   Protective Order, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave is GRANTED.
 5

 6   Dated: __________________                        _________________________________
                                                      HON. PHYLLIS J. HAMILTON
 7                                                    UNITED STATES CHIEF DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                 1                       Case No.: 4:19-CV-07562-PJH
